Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 17/209,533 filed on 03/23/2021. It is also in response to information disclosure statement, IDS, filed 04/14/2021. 
Claims 1-13 are currently pending in this Application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean Patent Application KR10-2020-0044203 filed 04/10/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement is being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 04/14/202 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. PG Publication 2015/0303425) in view of Chi et al. (U.S. 2022/0140428)
Regarding claim 1 Kong discloses a battery module (Kong paragraph 0008, 0009, 0030), comprising a plurality of battery cells 20 (Kong Fig. 1, paragraph 0009, 0030); and partition member 30 disposed between unit cells (Kong Fig. 5, paragraph 0039), the partition member have a frame 31 and a hole 32 in the center (Kong paragraph 0039) and  the partition member 30 and adhesive pad 20 may be unified and form a single body (Kong paragraph 0039); wherein, the partition body 30 unified with the adhesive pad 20 is considered equivalent to the spacer between the plurality of battery cells. In the configuration the adhesive pad 20 is unified with the partition member 30 (Kong Fig. 5, paragraph 0039) forming the spacer including a support frame 31, but Kong is silent about the spacer has at least one pressing member coupled to the support frame, and the pressing including a plate surface facing one of the battery cells and being in contact with an outside of a can of the one of the battery cells.
Chi discloses a battery module having plurality of battery cells and a module housing for accommodating the battery cells (Chi paragraph 0012). The housing has an impact absorbing body attached to an outer surface of a first side part and a second side part (Chi paragraph 0014), and the impact absorbing body may be a leaf spring (Chi paragraph 0015). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Kong by the teaching of Chi and to have included an impact absorbing body or leaf spring as disclosed by Chi (Chi paragraph 0014, 0015) in the battery module of Kong and to have placed it between individual battery cells in the battery module in order to absorb any impact on the battery module and to press the plurality cells together and prevent their displacement during such an impact. According to the MPEP known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (MPEP 2143 I F). 
Regarding claim 2 Chi discloses the pressing member includes a plurality of leaf springs (Chi paragraph 0015).
Regarding claim 3 Chi discloses each leaf spring of the plurality of leaf springs includes a bump 18a having a shape that is convex in one direction, and a pair of extension parts 18b respectively extending from opposite ends of the bump and coupled to the support frame 17 (Chi Fig. 5, 6).  
Regarding claim 4. Chi is silent wherein each leaf spring of the plurality of leaf springs is arranged such that a convex direction of one bump is opposite to a convex direction of an adjacent bump. However, in the battery module of Kong modified by the impact absorbing body or leaf spring of Ch (Chi Fig. 5, 6, paragraph 0015), it would have been obvious to a person of ordinary skill in the art to have shifted the position of the leaf springs and configured the leaf springs such that the convex part of one leaf spring to be opposite the convex part of an adjacent bump so that the two leaf springs are in contact with and restrain two adjacent cells.  According to the MPEP, shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding claim 7 and 8 Chi discloses a leaf spring with low volume and weight is desired (Chi paragraph 0048), but is silent about the width of each leaf spring of the plurality of leaf springs in a direction of a long side of the plurality of battery cells is about 7% to about 10% of a length of the long side of the plurality of battery cells, or the height of each bump is about 7% to 10% of the length of the short aside of the battery cells. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation such dimensions of the leaf spring such that a leaf spring with low volume and weight is obtained, so that the leaf spring is optimal in its restraining operation without occupying extra space of the module housing than is necessary for optimal operation, and having a low volume is obtained as desired by Chi (Chi paragraph 0048).  See MPEP 2144.05 II.
Regarding claim 9 and 10 battery module of Kong as modified by the leaf spring of Chi can have at least one pressing member includes a pair of leaf springs facing each other, since having more than leaf spring is considered duplication of part, and would have been obvious to a person of ordinary skill in the art. According to the MPEP it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI). Chi discloses leaf spring includes a first leaf spring including a first bump having a shape that is convex in one direction and a plurality of first extension parts respectively extending from opposite ends of the first bump and coupled to the support frame (Chi Fig. 6); and by duplication of the leaf spring the second leaf spring will also include a second bump having a shape that is convex in another direction and a plurality of second extension parts respectively extending from opposite ends of the second bump and coupled to the support frame (Chi Fig. 6).
Regarding claim 11 Chi discloses the leaf spring has a convex bump and using two leaf springs would have been obvious to a person of ordinary skill to have modified the battery module of Kong by the teaching of Chi by more than one leaf spring since such a modification is considered mere duplication of the essential working parts of a device which involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI). In such a modification when two leaf springs of Chi are employed and are adjacent it would have been obvious to a person of an ordinary skill in the art to have their convex part disposed on opposite direction so that they can restrain two adjacent battery cells. 
Regarding claim 12 the battery module of Kong (Kong paragraph 0008, 0009, 0030), as modified by the leaf spring of Chi (Chi Fig. 6, paragraph 0015) can have more than one leaf spring since such a modification is considered duplication of part which would have been obvious to a person of ordinary skill in the art and according to the MPEP mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI). Hence, in such a modification a first leaf spring and the second leaf spring can be disposed so that the plurality of first extension parts and the plurality of second extension parts are alternated with respect to each other, with the support frame therebetween. 
Regarding claim 13 Chi discloses a leaf spring with low volume and weight is desired (Chi paragraph 0048), but Chi is silent about an interval between the first bump and the second bump is about 10% of a length of a short side of the plurality of battery cells. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation such dimensions of the leaf spring such that a leaf spring with low volume and weight is obtained, so that the leaf spring is optimal in its restraining operation without occupying extra space of the module housing than is necessary for optimal operation, and having a low volume is obtained as desired by Chi (Chi paragraph 0048). See MPEP 2144.05 II
Claim 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. PG Publication 2015/0303425) in view of Chi et al. (U.S. 2022/0140428) and further in view of Jin et al. (U.S. PG Publication 2020/0099034)
The discussion of Kong and Chi as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this region. 
Regarding claim 5 and 6 Kong discloses the battery module has a partition member 30 having a frame 31 and disposed between adjacent cells (Kong Fig. 5, paragraph 0039); but is silent about the frame has an insertion part having an insertion groove, and the size of the groove. 
Chi discloses a battery module having plurality of battery cells and a module housing for accommodating the battery cells (Chi paragraph 0012), and the housing has a leaf spring as an impact absorbing body attached to an outer surface of a first side part and a second side part (Chi paragraph 0014, 0015). Chi discloses the leaf spring is welded to the housing (Chi paragraph 0015), but Chi is silent about a frame with an insertion portion into which an extension part of the leaf spring is insertable. 
Jin discloses a battery module including a plurality of secondary batteries (Jin paragraph 0016), and a bus bar assembly configured to provide electric connection between the plurality of the secondary batteries (Jin paragraph 0016), the bus assembly having a frame with insertion portions, where the electrode leads are inserted (Jin paragraph 0017). Jin teaches attaching of the plurality of electrode lead to a busbar by welding deterioration of weldability is likely to occur (Jin paragraph 0012), and therefore, an improved connectivity of the electrode leads and the busbar assembly can be achieved by the use of busbar assembly having a frame with insertion portions (Jin paragraph 0039); thus, simplifying the manufacturing processes and reducing manufacturing costs (Jin paragraph 0040). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Kong as modified by Chi by the teaching of Jin (Jin paragraph 0016, 0017) and made an insertion portion in the frame of Kong to accommodate the extension portion of the leaf spring of Chi (Chi Fig. 5, 6) instead of a connection by welding as taught by Chi (Chi paragraph 0015) since Jin teaches in connection by welding deterioration of weldability is likely to occur (Jin paragraph 0012); and further Jin teaches connection by insertion of connecting portion to grooves of receiving element has the benefit of simplifying the manufacturing processes and reducing manufacturing costs (Jin paragraph 0040). According to the MPEP known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143 I F.   
In the battery module of Kong modified by the leaf spring of Chi (Chi Fig. 5, 6, paragraph 0015), and further modified by the insertion portion of the frame of Jin (Jin paragraph 0016, 0017), the support frame of Kong would include an insertion part extending inwardly from a long side corresponding to a direction of a long side of the plurality of battery cells and having an insertion groove into which the pair of extension parts are insertable.
Regarding claim 6 Jin is silent about the size of the insertion groove has a width that is greater than a thickness of the pair of extension parts. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation such dimensions of the insertion groove for a durable connection between the frame and the leaf spring. See MPEP 2144.05 II 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722